Birdsong, Judge.
John P. Rowe II appeals his convictions on four counts of theft by receiving. The state’s proof of appellant’s recent unexplained possession of stolen goods is sufficient to support the conviction (Evans v. State, 156 Ga. App. 162 (275 SE2d 341)); but there was also at least as to some of the counts, other evidence incriminating the appellant. The court’s charge on presumption of innocence was correct and sufficient and not infected; neither did error pervade the charge on direct evidence. And finally, there was certainly nothing prejudicial to the appellant in advising the jury that appellant had a *743constitutional right not to testify and that no unfavorable conclusions could be drawn from his exercise of that right.
Decided June 28, 1982.
O. L. Collins, for appellant.
W. Glenn Thomas, Jr., District Attorney, John Johnson, Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Banke, J., concur.